Citation Nr: 1512410	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-03 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 20 percent disabling for a left shoulder rotator cuff injury, status post dislocation with residual strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1971 to July 1975, and from March 1977 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for a left shoulder rotator cuff injury, status post dislocation with residual strain, and assigned an initial 20 percent disability rating.  In a September 2011 Notice of Disagreement, the Veteran expressed disagreement with the initial disability rating assigned.  

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In the February 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing at the VA Central Office in Washington D.C.  The Veteran was notified that the hearing was scheduled for March 4, 2015.  A Report of Contact, dated February 24, 2015, indicates that the Veteran contacted the Board to inform Board personnel that he would be unable to attend the scheduled Board hearing due to his medical condition.  In addition, the Veteran requested that the hearing be rescheduled as a videoconference hearing to take place at the Winston-Salem RO.  

A veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. § 3.103(a), (c) (2014).  The Board finds that the Veteran's request to reschedule the hearing was for good cause and the request to reschedule the hearing is granted.  Therefore, the Veteran should be scheduled for a Board videoconference hearing in accordance with his expressed request.  Under applicable regulation, a hearing on appeal will be granted if an appellant expressed a desire to appear in person.  38 C.F.R. § 20.700 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing to be held at the RO.  Send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




